NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HARVEST INSTITUTE FREEDMAN FEDERATION,
WILLIAM WARRIOR AND BLACK INDIANS
UN"ITED LEGAL DEFENSE FUND,
Plaintiffs-Appellan,ts,
V.
UNITED STATES,
Defendant-Appellee.
2010-5104
Appea1 from the United States C0urt of Federa1
C1aims in case n0. 06-CV-907, Senior Judge R0bert H.
Hodges, Jr.
ON MOTION
ORI)ER
Upon consideration of the appe11ants' motion for an
extension of time, until August 16, 2010, to file their brief,
IT ls ORDERED THAT;
The motion is granted

HARVEST INST FREEDMAN V. US
2
FoR THE CoURT
 2 4  /s/ Jan Horbaly
Date
cc: Percy Squire, Esq.
Danie1 G. Steele, Esq.
s21
J an H0rb a1y
C1erk
"~#szMYe,=n~=
AUG 24 2010
JAN HORBALY
CLERK